MEMORANDUM **
Ervin E. Tucker Jr. appeals his guilty plea conviction and sentence for wire fraud, in violation of 18 U.S.C. § 1343. Tucker’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. *540738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the case presents no non-frivolous issue suitable for appeal. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.